DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, 10-12, 14-17, 26-31 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “the gate structure comprising an interface layer, a high-k layer, a first metal layer, a work function control (WFC) layer, and a second metal layer, which are sequentially stacked on the active area, and each of the high-k layer, the first metal layer, the WFC layer, and the second metal layer comprising a lower surface facing the semiconductor substrate and an upper surface opposite the lower surface, wherein the lower surface of the WFC layer is longer than or protrudes outwardly beyond opposing ends of a first interface between the lower surface of the first metal layer and the upper surface of the high-k layer in the first direction”, as recited in independent claims 1, 12, and 26.
Claims 3-8, 10-11, 14-17, 27-31 are also allowed as being directly or indirectly dependent of the allowed independent base claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hung et al (US Publication No. 2016/0315171) discloses the layers in the gate structure as described in Fig 6 and Fig 12 ¶0026-0028. 
Li (US Publication No. 20180197786) discloses the gate structure as described in claims 1, 12 and 26 in Fig 18.
Hung and Li are both silent on having the lower surface of the WFC layer is longer than or protrudes outwardly beyond opposing ends of a first interface between the lower surface of the first metal layer and the upper surface of the high-k layer in the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811